DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skertich et al (10,524,106) in view of Upp et al. (9,516,620).
Regarding claim 1, Skertich discloses a method (see abstract, fig.1, col.2, line 50 and its description) comprising: receiving, by a server of and its description); and sending, by the server, the formatted message indicating the RCS request from the UE to the PSAP (see abstract, fig.5, elements 102-1, 110, 140, steps 502-520, paragraphs [0013], [0016], [0018], [0040-0046], [0057-0058], [0080] and its description). Skertich does not teach the server of an Internet Protocol (IP) Multimedia Subsystem (IMS). However, Upp discloses a method and apparatus for binding of a user base public identity to a shared device in an Internet Protocol (IP) Multimedia Subsystem (IMS), comprising a server of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a network, wherein the IMS is separate and distinct from the PSAP (see fig.1, elements 120, 130, see col.2, lines line 15-18, col.5, lines 4-col.6, line 9 and its description). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the server of an Internet Protocol (IP) Multimedia Subsystem (IMS) in Skertich’s invention in order to deliver multimedia communications services such as voice, video and text messaging over IP networks.

Regarding claim 2, Skertich further discloses wherein the network comprises a fifth generation telecommunications network and the RCS request comprises at least one of: an image, a video, or a file transfer (see col.3, lines 36-41).

Regarding claim 3, Skertich further discloses the formatting the message for sending comprises augmenting the message to be recognized in accordance with the protocol associated with the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.1, line 35, col.4, line 13, fig.5, blocks 501-503, col.7, line 57 and its description).

Regarding claim 4, Skertich further discloses the determining, by the server, that the message is associated with an emergency event (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-502, col.7, line 57 and its description), and wherein identifying the protocol associated with the RCS request for sending the message is based at least in part on determining that the message is associated with the emergency event (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-503, col.7, line 57 and its description).

Regarding claim 5, Skertich further discloses the receiving, by the server, data associated with the message from at least one of: a proxy call session control function server, an emergency call session control function server, or a gateway mobile location center (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-502, col.7, line 57 and its description), and wherein formatting the message for sending to the PSAP is further based at least in part on the data (see abstract, col.7, line 28 and its description).

Regarding claim 6, Skertich further discloses the data represents location information associated with the message or protocol information associated with the PSAP (see col.1, line 23).

Regarding claim 7, Skertich further discloses the determining, by the server, a conversion value to convert a protocol associated with the message received from the UE to the protocol associated with the PSAP, and wherein identifying the protocol associated with the PSAP for sending the message is based at least in part on the conversion value (see fig.3, element 330, 340, col.6, lines 17-48 and its description).

Regarding claim 8, Skertich further discloses the network comprises a different protocol for communication of the message than the protocol associated with the PSAP (see figs.3-4, elements 330, 340, col.3. line 27-48, col.6, lines 17-48 and its description).

Regarding claim 9, Upp further discloses wherein formatting the message for sending to the PSAP comprises assigning a priority to the message to indicate a level of emergency associated with the message (see col.8, line 63-col.9, line 22).

Regarding claim 10, Skertich discloses a system (see abstract, fig.1, element 100, col.2, line 50 and its description) comprising: one or more processors (see abstract, fig.3, element 310A-N, col.5, line 29 and its description); and memory storing computer-executable instructions that, when executed by the one or more processors (see abstract, fig.3, elements 320, 310, col.5, line 29 and its description), cause the system to perform operations comprising: receiving, by a server of a network, a message from a user equipment (UE) indicating a Rich Communication Services (RCS) request to a public service answering point (PSAP) (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13 and its description); identifying, by the server, a protocol associated with the PSAP for sending the message (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 22 and its description); formatting, by the server and based at least in part on the protocol, the message for sending to the PSAP as a formatted message (see abstract, fig.3, element 330, 340, col.6, lines 17-48, col.7, line 28 and its description); and sending, by the server, the formatted message indicating the RCS request from the UE to the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.3, element 330, col.6, line 17, fig.5, block 501, col.7, line 57 and its description). Skertich does not teach the server of an Internet Protocol (IP) Multimedia Subsystem (IMS). However, Upp discloses a method and apparatus for binding of a user base public identity to a shared device in an Internet Protocol (IP) Multimedia Subsystem (IMS), comprising a server of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a network, wherein the IMS is separate and distinct from the PSAP (see fig.1, elements 120, 130, see col.2, lines line 15-18, col.5, lines 4-col.6, line 9 and its description). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the server of an Internet Protocol (IP) Multimedia Subsystem (IMS) in Skertich’s invention in order to deliver multimedia communications services such as voice, video and text messaging over IP networks.

Regarding claim 11, Skertich further discloses formatting the message for sending comprises augmenting the message to be recognized in accordance with the protocol associated with the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.1, line 35, col.4, line 13, fig.5, blocks 501-508, col.7, line 57 and its description).

Regarding claim 12, Skertich further discloses determining, by the server, that the message is associated with an emergency event (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-502, col.7, line 57 and its description), and wherein identifying the protocol associated with the RCS request for sending the message is based at least in part on determining that the message is associated with the emergency event (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.3, element 330, col.6, line 17, fig.5, blocks 501-503, col.7, line 57 and its description).

Regarding claim 13, Skertich further discloses the operations further comprising: receiving, by the server, data associated with the message from at least one of: a proxy call session control function server, an emergency call session control function server, or a gateway mobile location center, wherein formatting the message for sending to the PSAP is further based at least in part on the received data (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, block 501, col.7, line 57 and its description).

Regarding claim 14, Skertich further discloses the operations further comprising determining, by the server, a conversion value to convert a protocol associated with the message received from the UE to the protocol associated with the PSAP, and wherein identifying the protocol associated with the PSAP for sending the message is based at least in part on the conversion value (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-504, col.7, line 57 and its description).
Regarding claim 15, Skertich discloses a method comprising: determining, by a server of a network, a protocol for sending a message comprising a Rich Communication Services (RCS) request from a user equipment (UE) to a public service answering point (PSAP) (see abstract, fig.1, elements 120/125, 105/106, 127, col.1, line 46, col.4, line 13 and its description); receiving, by the server, location data associated with the message from at least one of: an emergency call session control function server or a gateway mobile location center (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 13, fig.5, blocks 501-502, col.7, line 57 and its description); formatting, by the server and based at least in part on the protocol and the location data, the message for receipt by the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.4, line 22, fig.3, element 330, col.6, line 17and its description); and receiving a response from the PSAP indicating a channel for communicating the RCS request of the message from the UE (see abstract, fig.1, elements 120/125, 105/106, 127, col.2, line 21, col.4, line 13, fig.5, blocks 501-504, col.5, line 57-col.8, line 36 and its description). Skertich does not teach the server of an Internet Protocol (IP) Multimedia Subsystem (IMS). However, Upp discloses a method and apparatus for binding of a user base public identity to a shared device in an Internet Protocol (IP) Multimedia Subsystem (IMS), comprising a server of an Internet Protocol (IP) Multimedia Subsystem (IMS) of a network, wherein the IMS is separate and distinct from the PSAP (see fig.1, elements 120, 130, see col.2, lines line 15-18, col.5, lines 4-col.6, line 9 and its description). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the server of an Internet Protocol (IP) Multimedia Subsystem (IMS) in Skertich’s invention in order to deliver multimedia communications services such as voice, video and text messaging over IP networks.

Regarding claim 16, Skertich further discloses the RCS request comprises at least one of: an image, a video, or a file transfer, and determining the protocol for sending the message comprises determining that the protocol is compatible for communicating the RCS request with the PSAP (see abstract, col.3, lines 36-41).

Regarding claim 17, Skertich further discloses wherein the network comprises a fifth generation telecommunications network (see abstract, col.3, lines 36-41). 

Regarding claim 18, Upp further discloses comprising establishing, by the IMS and based at least in part on the response from the PSAP, a communication session between the UE and the PSAP using the channel received from the PSAP (see col.8, line 63-col.9, line 22).

Regarding claim 19, Skertich further discloses determining, by the server, a difference between a protocol associated with communicating the message from the UE over the network and the protocol for sending the message to the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.1, line 46, col.4, line 13, fig.3, element 330, col.6, line 17 and its description); determining, by the server and based at least in part on the difference, a protocol conversion value (see fig.3, element 330, col.6, line 17 and its description); and wherein determining the protocol for sending the message to the PSAP comprises converting, based at least in part on the protocol conversion value, the protocol associated with communicating the message from the UE over the network to the protocol for sending the message to the PSAP (see abstract, fig.1, elements 120/125, 105/106, 127, col.1, line 46, col.4, line 13, fig.3, element 330, col.6, line 17 and its description).

Regarding claim 20, Skertich further discloses associating, by the server, user information, location information, timing information, or motion information associated with the UE (see col.8, lines 37-45).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647